—In an action, inter alia, to *500rescind the purchase of a business based on fraudulent inducement, the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated August 22, 2000, as granted the motion of the defendants Asian American Food Corp. and Anil Bhantia pursuant to CPLR 3211 (a) (1) and (7) to dismiss the plaintiffs’ first cause of action alleging fraudulent inducement.
Ordered that the order is affirmed insofar as appealed from, with costs.
The statements in the plaintiffs complaint and the parties’ contract negate the plaintiffs’ claim that they reasonably relied upon the alleged oral misrepresentations of the defendant Anil Bhantia (see, Stone v Schulz, 231 AD2d 707). Accordingly, they failed to state a cause of action sounding in fraudulent inducement (see, Stone v Schulz, supra). O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.